Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the amendment filed on 05 April 2021.  
Claims 1, 5, and 6 have been amended. 
Claims 11-19 are canceled.
Claims 20-26 have been added.
Claims 1-10 and 20-26 are currently pending and have been examined.

Examiner Comment
	The Examiner notes the status identifiers for claims 4 and 7-9 are incorrect. Claims 4 and 7-9 have been amended from the original claims filed 30 April 2019. Furthermore, all claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version (see MPEP 714). However, the claims have not been marked to reflect the changes. For examination purposes the Examiner will examine the claims as presented in the current claim set and the status identifiers to read as “currently amended”.
Claims 5 and 6 are labeled the correct status identifier of “currently amended”. However, the claims do not include all the markings to reflect all of the changes made to the claims. For examination purposes the Examiner will examine the claims as presented in the current claim set. However, any changes from the original claims filed 30 April 2019 will be considered to be amended features to the claim. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 9 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recite, “determining a necessary color correction to an image based on a sensed difference in the one or more images between an apparent color of an item and a known color that item has…” Paragraph [0040] of the instant specification recites:
As a matter of pre-processing, the image(s) may have their color or brightness adjusted (Step 410) based on contextual clues that the lighting under which the image(s) were captured. For example, if lighting is redder or bluer than usual, or dimmer or brighter, the image may be automatically modified to more closely match reference images or qualities that may exist for a given item. Determinations of abnormal coloration or lighting may be determined by, for example, referencing an item or region in the image known to be in reality white, another precisely known color (such as the apparent color within the image of a flag or mineral or other design or substance known to have a particular coloration), or to be reflective, and comparing its apparent coloration in the image with the known true coloring. 
new matter. 

Claim 9 recites, “scanning a…sales receipt”. Claim 23 recites, “wherein the identifying information of the one or more items purchased by the first user comprise a scanned sales receipt”. Paragraph [0025] of the instant specification recites:
Automatic entry may alternatively involve scanning bar codes or universal product codes (UPCs) through camera 150 or mobile computing device 151 to look up the item based on the barcode/UPC. It may also involve taking a picture of the item itself and analyzing the image according to the method described further below in the discussion of FIG. 4. [0026] Automatic entry may additionally or alternatively involve a celebrity providing access to software to access a website shopping cart, online shopping history, or other records of information available to the celebrity to update the database of the celebrity's purchases in real time at the moment of purchase, or by accessing historical purchases.

Paragraph [0037] of the instant specification further recites:
In a preferred embodiment, for example, a user may tap button 304 while pointing the field of vision 310 of a camera of celebrity admin computing device 105 at a new purchase 320 having a still-attached tag 325 with a UPC. A bar code scanning software module may process the captured image data, determine the unique UPC of the item, determine the merchant selling the item, and then enable central server 100 to communicate with the merchant's computing device 120 to store both a unique name for the item and a means for a consumer to obtain the item from a merchant.

new matter. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the one or more items purchased by a first user” in lines 8-9. Line 6 of claim 1 recites, “the first user has selected one or more items for purchase”. However, the actual act of purchasing has not been performed. Therefore, there is insufficient antecedent basis for this limitation. Dependent claims 2-10 and 20-26 inherit the deficiency noted for claim 1.
Claim 1 recites, “the one or more items for sale” in line 10. It is unclear if these one or more items is the same or different from the “selected one or more items” in line 6 or the “one or more items” in lines 8-9. Dependent claims 2-10 and 20-26 inherit the deficiency noted for claim 1.
Claim 1 recites, “the one or more items” in line 15. It is unclear if these one or more items is the same or different from the “selected one or more items” in line 6, the “one or more items” in lines 8-9, or the “one or items for sale” in line 10. Dependent claims 2-10 and 20-26 inherit the deficiency noted for claim 1.


“	receive, from a second computing device associated with a first user, a communication indicating that the first user has purchased one or more items and owns the purchased one or more items.” 
Furthermore, the Examiner will interpret the other iterations of “one or more items” throughout claim 1 and in dependent claims 4-7, 9-10, and 21-26 to recite, “the purchased one or more items”.  Appropriate correction is required.

Claim 5 recites, “determining a necessary color correction to an image based on a sensed difference in the one or more images between an apparent color of an item and a known color that item has…” A review of the applicant’s disclosure reveals that the determination of a necessary color correction occurs by calculating the difference between an apparent color of an item and the known color of the item however, the specification does not reveal how the system senses that the difference needs to be made. The metes and bounds of this claim is unclear because it is not known what corresponding structure is required of the system in order to “sense” the difference, such as sensors or what needs to occur in order to “sense” the difference. 
Claim 5 recites, “an item” in line 4 and “that item” in lines 4-5. It is unclear if the items are the same or different from each other. Furthermore, claim 5 is dependent from claim 1. Claim 1 recites, “the purchased one or more items are depicted”. Therefore it is unclear if the “item” recited in claim 5 is the same or different from the purchased items depicted in the images recited in claim 1. 
Claim 5 recites, “an apparent color”. The term "apparent" in claim 5 is a relative term which renders the claim indefinite.  The term "26" is not defined by the claim, the specification 
For examination purposes the Examiner will interpret claim 5 to recite, “wherein automatically determining the purchased one or more items depicted in the one or more images comprises determining a necessary color correction to an image based on a difference between a color of the purchased one or more items depicted in the one or more images and a known color of the purchased one or more items and changing coloration of the one or more images before analysis to identify the purchased one or more items.” Appropriate correction is required.

Claims 4-7 recite, “the one or more images are among the one or more items purchased by the first user”. However, the limitation “one or more images are among the one or more items purchased by the first user” has been amended to recite, “the one or more images”. Therefore, there is insufficient antecedent basis for this limitation. For examination purposes the Examiner will interpret the limitation to recite, “the one or more images”. Appropriate correction is required. 

Claim 9 recites, “wherein identification of the one or more items purchased by the first user comprise a scanned…sales receipt”. It is unclear what actions need to be performed to scan a sales receipt since typical sales receipts do not contain a bar code for the items being purchased or if the action of taking a picture of a receipt is analogous to scanning the sales receipt. A review of the disclosure reveals items are identified by performing text recognition on the receipt as described in paragraph [0023] and not by scanning the receipt by using bar code scanning software as described in paragraph [0037]. Furthermore, it is unclear how the identifying information…” Therefore, there is insufficient antecedent basis for this limitation. For examination purposes the Examiner will interpret the limitation to recite, “wherein receiving identifying information of the purchased one or more items comprises receiving scanned bar code data or a sales receipt with the purchased one or more items.” Appropriate correction is required.

Claim 22 recites, “wherein the identifying information of the one or more items purchased by the first user comprise a scanned bar code”. It is unclear how the identifying information can be a scanned bar code since a bar code is the identifying information for the item. For examination purposes the Examiner will interpret the limitation to recite, “wherein receiving identifying information of the purchased one or more items comprises receiving scanned bar code data.” Appropriate correction is required.

Claim 23 recites, “wherein the identifying information of the one or more items purchased by the first user comprise a scanned sales receipt”. It is unclear what actions need to be performed to scan a sales receipt since typical sales receipts do not contain a bar code for the items being purchased or if the action of taking a picture of a receipt is analogous to scanning the sales receipt. A review of the disclosure reveals items are identified by performing text recognition on the receipt as described in paragraph [0023] and not by scanning the receipt by using bar code scanning software as described in paragraph [0037]. Furthermore, it is unclear 

Claim 26 recites, “corresponding identifiers of merchants is updated…at the moment the first user purchases the one or more items”. The term "moment" in claim 26 is a relative term which renders the claim indefinite.  The term "moment" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A review of the disclosure reveals, the database is updated in real time in accordance to paragraph [0025]. The term “real time” is a term known by one of ordinary skill in the art. Therefore for examination purposes the examiner will interpret claim 26 to recite, “wherein a data for storing identifying information regarding items purchased by users and corresponding identifiers of merchants is updated in real time to include the purchased one or more items and the corresponding identifiers of one or more merchants offering the purchased one or more items for sale.” Appropriate correction is required.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 10, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Conte (US 2015/0245103 A1) in view of Rogers (US 2010/0058397 A1).

Claim 1 –
As per claim 1, Conte discloses an automated image analysis system, comprising: 
a first computing device (see “backend servers 160” in paragraph [0037]; Fig. 1) comprising memory storing non-transitory instructions that when executed by a processor of the first computing device (see paragraph [0048]), cause the first computing device to: 
receive, from a second computing device associated with a first user, a communication indicating that the first user owns the purchased one or more items; (see “asset list received from a production company” [0039]; Examiner 
receive, from the second computing device, identifying information of the purchased one or more items (see “actor” in paragraph [0036]; “asset list” in paragraph [0039]; and authoritative list of products” in paragraph [0042]);
receive, in response to a request from a second user transmitted by a third computing device, one or more images depicting the first user using the purchased one or more items; (see “video” in paragraphs [0033] and [0037]; and “actor” in paragraph [0036]; The Examiner notes the actor of Conte is an employee of the production company and thereby encompasses the first user.)
automatically determine, based on visual characteristics of the one or more images, that the purchased one or more items are depicted in the one or more images; (see “visual indicator” in paragraph [0036]; and “recognition of objects” in paragraph [0039]) and 
transmit to the third computing device, for display by the third computing device, an automatically generated augmented graphical user interface comprising the one or more images and hyperlinks, wherein the hyperlinks, when followed by the second user, convey the second user to a merchant website allowing the second user to purchase the purchased one or more items depicted in the one or more images from the one or more merchants. (see “see visual indicators…overlaid on an image frame of a video” in paragraph [0032]; “direct link from selecting the visual indicator…match sellers with visual indicators” in paragraph [0041]) 

Conte does not disclose:
receive, from a second computing device associated with a first user, a communication indicating that the first user has purchased one or more items; and
receive, from a second computing device, identifying information of the purchased one or more items by a first user and corresponding identifiers of one or more merchants offering the purchased one or more items for sale;	
Rogers teaches receive, from a second computing device associated with a first user, a communication indicating that the first user has purchased one or more items (see “list may be in electronic form” in paragraph [0054]; and “pans may be purchased…through a particular retailer” in paragraph [0056] of Rogers; Examiner notes the wardrobe designer of Rogers is an employee of the production company who purchases items on behalf of the actor/user to wear.); and receive, from a second computing device, identifying information of one or more items purchased by a first user and corresponding identifiers of a merchant offering each of the one or more items for sale (see paragraph [0054] of Rogers). This instruction of Rogers is applicable to the system of Conte as they both share characteristics and capabilities, namely, they are directed to purchasing products worn in a video. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instruction of the received communication and the received identifying information of one or more items as disclosed by Conte to include an indication the user has purchased the one or more items and corresponding identifiers of a merchant offering each of the one or more items for sale as taught by Rogers. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Conte in order to create an effective selling channel to directly sell merchandise or consumer goods as seen on television program’s talent or the program sets (see paragraph [0006] of Rogers).
Claim  2 –
Conte in view of Rogers teach the system of claim 1 as described above.  
Conte further discloses a system:
wherein a fourth computing device stored the one or more images and the request from the second user caused the fourth computing device to transmit the one or more images to the second computing device. (see “internet, cable or satellite network” in paragraph [0033]; and “user device 120 acts as the primary video player of the content” in paragraph [0036])

Claim  3 –
Conte in view of Rogers teach the system of claim 1 as described above.  
Conte further discloses a system:
wherein the one or more images comprise a video clip. (see “video” in paragraphs [0033] and [0037])

Claim  4 –
Conte in view of Rogers teach the system of claim 1 as described above.  
Conte further discloses a system:
wherein automatically determining that the purchased one or more items are depicted in the one or more images comprises dividing the one or more images into regions based on edges detected within the one or more images. (see “edge detection” in paragraph [0039])


Claim  6 –
Conte in view of Rogers teach the system of claim 1 as described above.  
Conte further discloses a system:
wherein automatically determining that the purchased one or more items depicted in the one or more images comprises identifying the first user as being present in the one or more images using facial recognition. (see “the catalog can…be browseable and/or searchable by…actor, character” in paragraph [0036]; “facial recognition” in paragraph [0039]) 

Claim  7 –
Conte in view of Rogers teach the system of claim 1 as described above.  
Conte further discloses a system:
wherein automatically determining the purchased one or more items depicted in the one or more images comprises identifying a text, logo, or design present in the one or more images that matches a corresponding text, logo, or design of the one or more items purchased by the first user. (see “pattern matching” in paragraph [0039])

Claim  9 –
Conte in view of Rogers teach the system of claim 1 as described above.  
Conte does not explicitly disclose the limitation below, however Rogers further teaches a system:
wherein receiving identifying information of the purchased one or more items comprises receiving scanned bar code data or a sales receipt with the purchased one or more items. (see paragraphs [0054] and [0058] of Rogers)


Claim  10 –
Conte in view of Rogers teach the system of claim 1 as described above.  
Conte further discloses a system, wherein the second computing device comprises memory storing non-transitory instructions that when executed by a processor of the second computing device, further cause the second computing device to: 
automatically determine, based on visual characteristics of the one or more images, one or more items that visually correspond to items depicted in the one or more images but are not among the purchased one or more items; (see paragraph [0039]; The examiner notes the system of Conte can be implemented without the asset list and thereby determine the item  without it being an item already purchased by the user.) and 
wherein the automatically generated augmented graphical user interface also comprises hyperlinks that, when followed by the second user, will allow the second user to purchase the purchased one or more items depicted in the one or more images that visually correspond to items depicted in the one or more images but are not among the purchased one or more items. (see “similar suit may be purchased” in paragraph [0036]; and paragraph [0041])


Claim  23 –
Conte in view of Rogers teach the system of claim 1 as described above.  
Conte does not explicitly disclose the limitation below, however Rogers further teaches a system:
wherein receiving identifying information of the purchased one or more items comprises receiving a sales receipt. (see paragraphs [0054] and [0058] of Rogers)
The motivation for making this modification to the disclosure of Conte is the same as that set forth above, in the rejection of claim 1.

	

5 is rejected under 35 U.S.C. 103 as being unpatentable over Conte (US 2015/0245103 A1) in view of Rogers (US 2010/0058397 A1) and further in view of Buibas et al. (US 10,282,720 B1).

Claim  5 –
Conte in view of Rogers teach the system of claim 1 as described above.  
Conte in view of Rogers do not further teach a system:
wherein automatically determining the purchased one or more items depicted in the one or more images comprises determining a necessary color correction to an image based on a difference between a color of the purchased one or more items depicted in the one or more images and a known color of the purchased one or more items and changing coloration of the one or more images before analysis to identify the purchased one or more items. 
Buibas teaches wherein automatically determining the purchased one or more items depicted in the one or more images comprises determining a necessary color correction to an image based on a difference between a color of the purchased one or more items depicted in the one or more images and a known color of the purchased one or more items and changing coloration of the one or more images before analysis to identify the purchased one or more items (see “calibration data” in col. 19, ll. 16-54; “color markers” in col. 20, ll. 24-36; and “based on the observed colors…a mapping may be derived to transform the observed colors of the camera to a standard color space” in col. 20, ll. 37-42 of Buibas). This instruction of Buibas is applicable to the system of Conte as they both share characteristics and capabilities, namely, they are directed to object recognition in a video. It would have been obvious to one of ordinary skill in the art .

s 8, 21-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Conte (US 2015/0245103 A1) in view of Rogers (US 2010/0058397 A1) and further in view of Giampaolo et al. (US 2018/0182016 A1).

Claim  8 –
Conte in view of Rogers teach the system of claim 1 as described above.  
Conte in view of Rogers do not further teach a system:
wherein the first computing device is a mobile phone comprising a camera and a screen that displays an item entry interface. 
Giampaolo teaches wherein the first computing device is a mobile phone comprising a camera and a screen that displays an item entry interface (see “digital camera” in paragraph [0044]; “computing device 120” in paragraph [0046]; and “smart phones” in paragraph [0060]; Fig. 8 of Giampaolo). This instruction of Giampaolo is applicable to the system of Conte as they both share characteristics and capabilities, namely, they are directed to inputting a wardrobe into a database. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first computing device as taught by the combined system of Conte in view of Rogers to include a mobile phone comprising a camera as taught by Giampaolo. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Conte in view of Rogers in order to reduce the cost and time of maintaining a database that catalogs each garment owned by the consumer (see paragraphs [0005]-[0006] of Giampaolo).


Claim  21 –
Conte in view of Rogers teach the system of claim 1 as described above.  
Conte in view of Rogers do not further teach the system below, however Giampaolo teaches a system, wherein the instructions, when executed by the one or more processors, further cause the first computing device to: 
receive access to a website shopping cart or online shopping history to obtain the identifying information of the purchased one or more items. (see “a user purchases a new garment from a store or website, the merchant POS terminal 150 or the merchant database terminal 140 may transmit garment data associated with the newly purchased item to the service provider terminal 110 to be added to the wardrobe database 260” in paragraph [0046] of Giampaolo)
The motivation for making this modification to the teachings of Conte in view of Rogers is the same as that set forth above, in the rejection of claim 8.

Claim  22 –
Conte in view of Rogers teach the system of claim 1 as described above.  
Conte in view of Rogers do not teach the system below, however Giampaolo teaches a system:
wherein receiving identifying information of the purchased one or more items comprises receiving scanned bar code data. (see “barcode” in paragraph [0048] of Giampaolo) 
The motivation for making this modification to the teachings of Conte in view of Rogers is the same as that set forth above, in the rejection of claim 8.


Claim  24 –
Conte in view of Rogers teach the system of claim 1 as described above.  
Conte in view of Rogers do not teach the system below, however Giampaolo teaches a system:
wherein the identifying information of the purchased one or more items is accompanied by one or more reference photographs of the one or more items while in use by the first user. (see “image recognition techniques on one or more images of the selected garment” in paragraph [0045] of Giampaolo)
The motivation for making this modification to the teachings of Conte in view of Rogers is the same as that set forth above, in the rejection of claim 8.

Claim  25 –
Conte in view of Rogers teach the system of claim 1 as described above.  
Conte in view of Rogers do not teach the system below, however Giampaolo teaches a system:
wherein the automatically determining, based on visual characteristics of the one or more images that the purchased one or more items are depicted in the one or more images comprises identification of an event attended by the first user. (see “event the garment has been worn” in paragraph [0038] of Giampaolo)
The motivation for making this modification to the teachings of Conte in view of Rogers is the same as that set forth above, in the rejection of claim 8.


Claim  26 –
Conte in view of Rogers teach the system of claim 1 as described above.  
Conte in view of Rogers do not teach the system below, however Giampaolo teaches a system:
wherein a data for storing identifying information regarding items purchased by users and corresponding identifiers of merchants is updated in real time to include the purchased one or more items and the corresponding identifiers of one or more merchants offering the purchased one or more items for sale. (see “a user purchases a new garment from a store or website, the merchant POS terminal 150 or the merchant database terminal 140 may transmit garment data associated with the newly purchased item to the service provider terminal 110 to be added to the wardrobe database 260” in paragraph [0046] of Giampaolo)
The motivation for making this modification to the teachings of Conte in view of Rogers is the same as that set forth above, in the rejection of claim 8.


s 8, 21-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Conte (US 2015/0245103 A1) in view of Rogers (US 2010/0058397 A1) and further in view of Chen et al. (US 2014/0279246 A1).

Claim  20 –
Conte in view of Rogers teach the system of claim 1 as described above.  
Conte in view of Rogers do not further teach a system, wherein the instructions, when executed by the one or more processors, further cause the first computing device to: 
receive an image depicting a person using an unidentified item that is not one of the purchased one or more items; 
automatically determine the identities of one or more commercially available items which visually correspond to the unidentified item and are potential identifications of the unidentified item; and 
automatically generate an augmented graphical user interface that comprises the image, a visual highlighting of the unidentified item, an informational region that displays the one or more commercially available items, and a link within the informational region to an online store of a merchant from which one of the one or more commercially available items may be purchased.
Chen teaches receive an image depicting a person using an unidentified item that is not one of the purchased one or more items (see “upload a picture of themselves or someone else” in paragraph [0048] of Chen; Examiner notes a picture of a friend or stranger encompasses a user not registered to the system as described in paragraph [0055] of the instant specification. Therefore the item found in the picture of Chen encompasses an unidentified item); 308” in paragraph [0051]; and “exact match” in paragraph [0056] of Chen); and automatically generate an augmented graphical user interface that comprises the image, a visual highlighting of the unidentified item, an informational region that displays the one or more commercially available items, and a link within the informational region to an online store of a merchant from which one of the one or more commercially available items may be purchased. (see “related products 308A-D available for purchase” in paragraph [0051]; and “focusing field 402 to highlight a particular portion” in paragraph [0052]; Fig. 7 of Chen). This instruction of Chen is applicable to the system of Conte as they both share characteristics and capabilities, namely, they are directed to searching for products. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by the combination of Conte in view of Rogers to include an unidentified item as taught by Chen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Conte in view of Rogers in order to provide a better tool to assist customers when buying online (see paragraph [0002] of Chen).


Response to Arguments
Applicant's arguments filed 05 April 2021, with respect to 35 USC § 103, have been fully considered but they are not persuasive. With regard to claim 1, the applicant argues that neither Conte nor Rogers teach the newly amended features. 
In response to the argument of claim 1, the Examiner respectfully disagrees. The Applicant argues neither Conte nor Rogers teaches receive, from a second computing device associated with a first user, a communication indicating that the first user owns the purchased one or more items or receive…one or more images depicting the first user using the one or more items that the first user had purchased because the clothing was not selected by the actor (i.e. the first user) and is not owned by the actor. As noted in the rejection above, the Examiner is relying on paragraph [0039] of Conte to disclose the received communication indicating that the first user owns the purchased one or more items in the form of an asset list received from a production company. A production company is an employer that employs the actor. An actor appearing in a movie or show is thereby a representative of the production company to wear the owned item/garment. Furthermore, the broadest reasonable interpretation of the term “asset” encompasses property owned by a person or company. Therefore, the items appearing on the asset list is a list of items owned by the production company. The Examiner further relies on Rogers to teach the user purchasing the item. Similarly to the actor, a wardrobe designer is an employee of a production company, whose job function is to purchase a garment for an actor to wear in a movie or show. Therefore the cited paragraphs of [0054] and [0056] of Rogers encompasses that the user has selected and purchased the items since both the actor and the wardrobe designer are both employees of the production company and the actor is the representative of the production company who wears the garment. Furthermore, claim 1 no selecting due to the Examiner’s interpretation of claim 1 in view of the multiple 112(b) issues. Therefore, the Examiner maintains that the combination of Conte in view of Rogers teaches the claimed element.
With regard to claim 5, the applicant argues that Buibas does not teach that the correction is based on a sensed difference of a known color because the system of Buibas is agnostic to knowing the true coloration of the item would have under bright, white light.
In response to the argument of claim 1, the Examiner respectfully disagrees. Neither the claim nor the applicant’s specification defines the term “known color” to be a color of an item under bright, white light. The Examiner maintains Buibas teaches the limitation since the coloring correction of Buibas is based off of calibration data which is used to transform images. This transformation is done by mapping the observed color to a standard color space (i.e. known color) as explained in col. 20, ll. 37-42 of Buibas. This mapping does not limit the use of Buibas to multiple cameras and can be used on a single camera image and comparing it to the standard color space. Therefore, the Examiner maintains Buibas teaches the claimed limiatation.
With regard to claims 2-4 and 6-10 and 20-26, the applicant argues these claims are allowable due to their dependence to claim 1. As stated in the arguments above, the examiner is maintaining the rejection for claim 1 and therefore claims 2-4 and 6-10 and 20-26 remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RESHA DESAI/            Primary Examiner, Art Unit 3625